45 N.Y.2d 797 (1978)
In the Matter of William B. Finneran, Respondent,
v.
Albert T. Hayduk et al., Constituting the Board of Elections of Westchester County, Respondents, and Peter J. Toner, Appellant.
Court of Appeals of the State of New York.
Argued August 30, 1978.
Decided September 1, 1978.
August C. Nimphius, Jr., for appellant.
Thomas J. Abinanti for petitioner-respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*798MEMORANDUM.
The order of the Appellate Division should be affirmed.
Subdivision 1 of section 6-132 of the Election Law provides that a candidate must state his place of residence on the designating petition. Here, with respect to his place of residence, the appellant listed Scarsdale on sheets 1 through 11 and Greenburgh on sheets 12 through 15. In fact as the trial court found, the appellant resides within the Town of Greenburgh and not within the Town of Scarsdale, two separate nonoverlapping municipalities. There is no indication on the record before us that appellant ever resided in the Town of Scarsdale (cf. Matter of Ferris v Sadowski, 45 N.Y.2d 707. Thus the Appellate Division was correct in holding that sheets 1 through 11 were invalid.
Order affirmed, without costs, in a memorandum.